          Case 4:20-cr-00302-BRW Document 3 Filed 10/08/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     )       No.4:20CR003:J~         ~        0~
                                                             )
V.                                                           )       21 U.S.C.   §§ 84l(a)(l), 846
                                                             )       21 U.S.C.   § 841(b)(l)(A)
                                                             )       18 u.s.c.   § 922(g)(9)
EDUARDO MOCTEZUMA CUELLAR                                    )       18 U.S.C.   § 922(g)(5)(A)
JOSHUA DAVID CLINGAN                                         )
DEBORAH GAIL TERRY                                           )
FRANCISCO BERNAVE MORENO-OVIEDO                              )
     aka "PACO"                                              )

                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                            COUNTl

       From April 2019 until on or about October 8, 2020, in the Eastern District of Arkansas and

elsewhere, the defendants,

                           EDUARDO MOCTEZUMA CUELLAR,
                               JOSHUA DAVID CLINGAN,
                              DEBORAH GAIL TERRY, and
                         FRANCISCO BERNAVE MORENO-OVIEDO
                                     aka "PACO,"

voluntarily and intentionally conspired with each other, and with others known and unknown to

the grand jury, to knowingly and intentionally distribute and possess with intent to distribute 500

grams or more of a mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(l) and 841(b)(l)(A).

       All in violation of Title 21, United States Code, Section 846.
          Case 4:20-cr-00302-BRW Document 3 Filed 10/08/20 Page 2 of 4




                                             COUNT2

       On or about September 18, 2019, in the Eastern District of Arkansas, the defendant,

                               EDUARDO MOCTEZUMA CUELLAR,

who had knowingly been convicted of a misdemeanor crime of domestic violence, that is: battery

third degree domestic abuse in the district court of Jacksonville, Arkansas, in Case Number CR-

2013-0176655, knowingly possessed, in and affecting interstate commerce, one or more of the

following firearms: one Vzor 70 semi-auto pistol, .380 caliber, bearing serial number 707314 and

one Taurus semi-auto pistol, Model 1911, .45 ACP, bearing serial number NHR52663, said

firearms having been shipped and transported in interstate commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(9).

                                             COUNT3
       On or about October 25, 2019, in the Eastern District of Arkansas, the defendants,

                                 JOSHUA DAVID CLINGAN and
                                   DEBORAH GAIL TERRY,

knowingly and intentionally possessed with intent to distribute 50 grams or more of

methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(A).

                                             COUNT4

        On or about January 10, 2020, in the Eastern District of Arkansas, the defendant,

                               EDUARDO MOCTEZUMA CUELLAR,

who had previously and knowingly been convicted of a misdemeanor crime of domestic

violence, that is: battery third degree domestic abuse in the district court of Jacksonville,

Arkansas, in Case Number CR-2013-0176655, knowingly possessed, in and affecting interstate

commerce, the following firearm: one F.I.E. Corporation "Titan" .25 caliber pistol, bearing serial
         Case 4:20-cr-00302-BRW Document 3 Filed 10/08/20 Page 3 of 4




number D834571, said firearm having been shipped and transported in interstate commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(9).

                                           COUNTS

       On or about February 21, 2020, in the Eastern District of Arkansas, the defendant,

                        FRANCISCO BERNAVE MORENO-OVIEDO,
                                    aka "PACO,"

knowingly and intentionally distributed 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 84l(b)(l)(A).

                                           COUNT6

       On or about March 26, 2020, in the Eastern District of Arkansas, the defendant,

                        FRANCISCO BERNAVE MORENO-OVIEDO,
                                    aka "PACO,"

knowingly and intentionally distributed 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).

                                           COUNT7

       On or about April 16, 2020, in the Eastern District of Arkansas, the defendant,

                        FRANCISCO BERNAVE MORENO-OVIEDO,
                                    aka "PACO,"

then knowingly an alien illegally and unlawfully in the United States, knowingly possessed, in

and affecting commerce, a firearm that is: a Glock .45 caliber pistol, bearing serial number

BCDH123.

       All in violation of Title 18, United States Code, Section 922(g)(5)(A).
           Case 4:20-cr-00302-BRW Document 3 Filed 10/08/20 Page 4 of 4




                               FORFEITURE ALLEGATION ONE

        Upon conviction of any of the crimes charged in Counts 1, 3, 5, and 6 of this Indictment,

the defendants, EDUARDO MOCTEZUMA CUELLAR, JOSHUA DAVID CLINGAN,

DEBORAH GAIL TERRY, and FRANCISCO BERNAVE MORENO-OVIEDO, aka "PACO,"

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(l), all

property constituting, or derived from, any proceeds the person obtained, directly or indirectly,

as a result of the offense.

                              FORFEITURE ALLEGATION TWO

        Upon conviction of any of the crimes charged in Counts 1, 3, 5, and 6 of this Indictment,

the defendants, EDUARDO MOCTEZUMA CUELLAR, JOSHUA DAVID CLINGAN,

DEBORAH GAIL TERRY, and FRANCISCO BERNAVE MORENO-OVIEDO, aka "PACO,"

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(2), all of the

person's property used or intended to be used, in any manner or part, to commit, or to facilitate

the commission of the offense.

                              FORFEITURE ALLEGATION THREE

        Upon conviction of any of the crimes charged in Counts 1 through 7 of this Indictment,

the defendants, EDUARDO MOCTEZUMA CUELLAR, JOSHUA DAVID CLINGAN,

DEBORAH GAIL TERRY, and FRANCISCO BERNAVE MORENO-OVIEDO, aka "PACO,"

shall forfeit to the United States, under Title 18, United States Code, Section 924(d), Title 21,

United States Code, Section 853, and Title 28, United States Code, Section 2461(c), all firearms

and ammunition involved in the commission of the offense.
